Reasons for Allowance
Claims 1-11 are allowable.  The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not disclose the contact device as claimed, including the device comprising a metal foam plate and having at least one first pre-cut located between the opening and an outer edge of the contact device, said pre-cut being made by cutting the foam plate over a part of its thickness so as to weaken it and make it easily frangible along said pre-cut, said pre-cut allowing the bolt to be passed through it during the installation of the contact device between the two contact surfaces of the two conductors as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 7229296 discloses a contact device of metal foam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833